DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/10/2022 and 4/26/2022 for application number 17/691,520. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-7 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detector detecting …” and “controller configured to …” in claim 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly (US 2016/0224220 A1) in view of Chattopadhyay et al. (US 2014/0210729 A1).

In reference to claim 1, Ganguly teaches a portable terminal (figs. 1a-1b, para. 0029) comprising: a display displaying information (display unit, para. 0029); a detector detecting a number of contact points on the display when an object contacts the detector (touch screen panel, para. 0029); and a controller (processor, para. 0029), wherein the controller is configured to: generate layered screens that include different grouped information (interface screens with different information are stacked in a plurality of layers, para. 0033, fig. 2a); and display one of the layered screens on the display , switching the layered screens sequentially … (a first display screen 110a can be displayed, and when the user touches with force greater than a force threshold and holds for a time greater than a time threshold, each interface screen is toggled continuously, para. 0049, 0026).
However, Ganguly does not teach wherein the controller is further configured to change a direction of the sequential switching of the layered screens in accordance with the number of contact points detected by the detector.
Chattopadhyay teaches wherein the controller is further configured to change a direction of the sequential switching of the layered screens in accordance with the number of contact points detected by the detector (single finger touches sequentially navigate forward, and two finger touches navigate backward, para. 0053).
It would have been obvious to one of ordinary skill in art, having the teachings of Ganguly and Chattopadhyay before the earliest effective filing date, to modify the sequential switching as disclosed by Ganguly to include the direction as taught by Chattopadhyay.
One of ordinary skill in the art would have been motivated to modify the sequential switching of Ganguly to include the direction of Chattopadhyay because it would allow users to transition in more than one direction (Chattopadhyay, para. 0053).
In reference to claim 2, Ganguly teaches the portable terminal according to claim 1, wherein, when the detector detects that there is no contact point during displaying with the sequential switching being performed, the controller terminates the sequential switching of the layered screens (when touch is released, toggling stops, para. 0049).
In reference to claim 5, Ganguly teaches the portable terminal according to claim 1, wherein the different grouped information includes at least one of a plurality of icons (see fig. 2a – screens have different icons).
In reference to claim 6, Ganguly teaches the portable terminal according to claim 1, wherein the object is at least one finger (para. 0034).
In reference to claim 7, Ganguly teaches the portable terminal according to claim 1, wherein the layered screens includes at least one of a content information related applications (see fig. 2a and para. 0033 – screens have different icons for grouped, or related, apps).
	
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly (US 2016/0224220 A1) in view of Chattopadhyay et al. (US 2014/0210729 A1) as applied to claim 1 above, and in further view of Matsuki (US 2014/0139471 A1).

In reference to claim 3, Ganguly and Chattopadhyay do not explicitly teach the portable terminal according to claim 1, wherein the detector detects a strength of contact with the object, wherein the controller controls a switching speed for displaying each of the layered screens consecutively in accordance with the strength.
Matsuki teaches the portable terminal according to claim 1, wherein the detector detects a strength of contact with the object, wherein the controller controls a switching speed for displaying each of the layered screens consecutively in accordance with the strength (scrolling speed varies based on strength of press, fig. 6, para. 0113-18).
It would have been obvious to one of ordinary skill in art, having the teachings of Ganguly, Chattopadhyay, and Matsuki before the earliest effective filing date, to modify the sequential switching as disclosed by Ganguly to include the pressure-based speed as taught by Matsuki.
One of ordinary skill in the art would have been motivated to modify the sequential switching of Ganguly to include the pressure-based speed of Matsuki because it would allow a user to set a desired rate of speed for transitioning (Matsuki, para. 0117).
In reference to claim 4, Ganguly and Chattopadhyay do not explicitly teach the portable terminal according to claim 1, wherein the detector detects a strength of contract with the object, wherein the controller controls a switching period for displaying each of the layered screens intermittently in accordance with the strength.
Matsuki teaches the portable terminal according to claim 1, wherein the detector detects a strength of contract with the object, wherein the controller controls a switching period for displaying each of the layered screens intermittently in accordance with the strength (scrolling speed varies based on strength of press, fig. 6, para. 0113-18).
It would have been obvious to one of ordinary skill in art, having the teachings of Ganguly, Chattopadhyay, and Matsuki before the earliest effective filing date, to modify the sequential switching as disclosed by Ganguly to include the pressure-based speed as taught by Matsuki.
One of ordinary skill in the art would have been motivated to modify the sequential switching of Ganguly to include the pressure-based speed of Matsuki because it would allow a user to set a desired rate of speed for transitioning (Matsuki, para. 0117).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwabara (US 20160266761 A1) which teaches navigating forward or backward through sequential screens based on a pressure of touch input (see, e.g., abstract); and Nasiri et al (US 20090303204 A1) which also teaches navigating forward or backward in an application hierarchy based on inputs (para. 0079).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174